                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                                 MILWAUKEE DIVISION


ZENG YANG
7739 West Beckett Avenue
Milwaukee, WI 53218

               Plaintiff,

       v.                                           Case No: 20-CV-1122

CENTENE MANAGEMENT
COMPANY LLC                                         JURY TRIAL DEMANDED
7700 Forsyth Boulevard
St. Louis, MO 63105-1807

               Defendant.


                                         COMPLAINT



       COMES NOW the PLAINTIFF, Zeng Yang, by her counsel, HEINS EMPLOYMENT

LAW PRACTICE LLC, by Attorney Janet L. Heins, as and for a claim against the Defendant,

and alleges and shows to the court as follows:



                                JURISDICTION AND VENUE

       1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331, as this

case involves federal questions under the Family and Medical Leave Act ("FMLA"), as

amended, 29 U.S.C. § 2601, et seq., and Title VII of the Civil Rights Act of 1964, as amended,

42 U.S.C. § 2000e et seq.

       2.      The unlawful employment practices of which Plaintiff complains occurred within

the Eastern District of Wisconsin, and therefore venue is proper in this District pursuant to 28



            Case 2:20-cv-01122-PP Filed 07/22/20 Page 1 of 10 Document 1
U.S.C. § 1391(b).



                                         PLAINTIFF

       3.      Plaintiff, Zeng Yang, is an adult female resident of the State of Wisconsin

residing in Milwaukee County with a post office address of 7739 West Beckett Avenue,

Milwaukee, WI 53218.

       4.      At all times material herein, Ms. Yang was a covered employee for purposes of

the Family Medical Leave Act.

       5.      During Ms. Yang’s employment, she was not a “key employee” as defined under

the FMLA.

       6.      At all times material herein, Ms. Yang was employed by Defendant for at least 12

months prior to termination and had performed at least 1,250 hours of employment service with

Defendant prior to her termination.

       7.      Ms. Yang began working for the Defendant full-time on or about June 29, 2015,

as a Program Coordinator, mostly working on the phones.



                                        DEFENDANT

       8.      Defendant, Centene Management Company LLC, is a domestic limited liability

company doing business in interstate commerce, with a principal office address of 7700 Forsyth

Boulevard, St. Louis, MO 63105-1807. Plaintiff worked at MHS Health Wisconsin, a local

health plan subsidiary of Defendant, located at 10700 West Research Drive, Suite 300,

Milwaukee, WI 53226.

       9.      At all times material herein, Defendant employed at least 50 employees within a



                                               2

            Case 2:20-cv-01122-PP Filed 07/22/20 Page 2 of 10 Document 1
75 mile radius of plaintiff’s work site(s).



                                              THE FACTS

       10.      Plaintiff became pregnant while employed by Defendant, with a due date of

March 18, 2018. Her supervisor was Jodi Creswell.

       11.      At all times material herein, Plaintiff was the only pregnant member of her team

at Defendant.

       12.      In the summer of 2017, Defendant placed Plaintiff on a special assignment, in

addition to her other duties, that required her to train temporary employees. She had to spend

significant time away from her desk to train them.

       13.      Aubrey Erkander, a coworker who was not pregnant, was also training temps at

the same time as Plaintiff.

       14.      Ms. Erkander convinced the temps to give their completions to her and she got

credit for those projects in the system as her own. This had the effect of significantly increasing

Ms. Erkander’s metrics and significantly decreasing the metrics of the other trainer, Plaintiff,

who was pregnant.

       15.      Plaintiff complained to Defendant’s Human Resources about this unfair situation.

       16.      HR told Plaintiff that they had told Ms. Erkander not to enter the completions that

way, but Ms. Erkander continued to do so anyway.

       17.      In late July 2017, Plaintiff notified Creswell that she was pregnant.

       18.      On or about July 26, 2017, Creswell told Plaintiff that she would be placed on a

Performance Improvement Plan.

       19.      Emails dated July 28, 2017 document Plaintiff’s explanation to Creswell that she



                                                  3

           Case 2:20-cv-01122-PP Filed 07/22/20 Page 3 of 10 Document 1
was pregnant and required more restroom breaks than she was being given, resulting in “AUX”

time that Defendant was attempting to discipline her for, despite having instructed her to use the

codes that way.

       20.     On August 21, 2017, Plaintiff received a note from her doctor recommending that

she take bathroom breaks every 2 hours for her pregnancy, as Defendant otherwise did not allow

bathroom breaks that often.

       21.     Plaintiff provided the doctor's note to Creswell on or about August 24, 2017.

       22.     On or about August 30, 2017, Plaintiff inquired of Creswell about the status of her

PIP.

       23.     The next day, August 31, 2017, Creswell changed Plaintiff’s PIP to a verbal

warning.

       24.     In December 2017, Creswell told Plaintiff she was spending too much time away

from her computer because of her bathroom usage for her pregnancy and reprimanded her for it,

telling her she would be placed on a PIP.

       25.     Plaintiff complained to Defendant’s Human Resources Department at that time

about the discriminatory reprimand, but they took no action.

       26.     Throughout her employment, Plaintiff had issues with her computer system that

caused her significant lost time.

       27.     A significant amount of work that Plaintiff had performed did not show up in the

metrics seen by Creswell.

       28.     After being advised of problems with her productivity, Plaintiff told Creswell

about these computer issues and documented that she had actually performed the work Creswell

claimed was missing.



                                                4

           Case 2:20-cv-01122-PP Filed 07/22/20 Page 4 of 10 Document 1
       29.     Defendant had significant computer issues, delaying its own implementation of

Plaintiff’s PIP from December 2017 to January 2018.

       30.     In December 2017, Plaintiff also met with Defendant’s VP of Operations, Linda J.

Tanner, to tell her that she felt she was being discriminatorily harassed by Creswell because of

her pregnancy and maternity.

       31.     In January 2018, Creswell unfairly put Plaintiff on a Performance Improvement

Plan through April 2018, after she did not take into account Plaintiff’s medical need for

bathroom breaks as documented from her doctor.

       32.     The PIP also mentions numerous medical appointments for Plaintiff and her child,

but Creswell never offered Plaintiff FMLA leave.

       33.     Creswell treated Plaintiff less favorably in assignments and opportunities for

advancement because of her pregnancy and maternity.

       34.     Even in February 2018, Plaintiff still had to request additional bathroom break

time, long after she was supposedly being accommodated by Defendant.

       35.     Plaintiff took maternity leave from Defendant beginning March 9, 2018.

       36.     After she had her baby, Plaintiff returned to work in early May 2018 while she

was breast-feeding her baby.

       37.     Ms. Creswell told Plaintiff to pump on her existing breaks and provided an extra

15 minutes per day to pump, in a location far from Plaintiff’s desk.

       38.     These measures did not give Plaintiff adequate time to pump, and again

Defendant began accusing Plaintiff of falling productivity because she could not pump in the tiny

amount of allotted time.

       39.     Plaintiff emailed her request for additional time to pump but it was denied.



                                                5

          Case 2:20-cv-01122-PP Filed 07/22/20 Page 5 of 10 Document 1
       40.     Defendant also claims that it allowed Plaintiff time off to address her baby’s

health issues, but their records reflect that she was actually penalized for this time off in

assessment of her performance.

       41.     Creswell forced Plaintiff to use her breaks to attend office luncheons and told

Plaintiff that everyone had to do that, but she found out from her teammates that Creswell made

only Plaintiff use her breaks that way.

       42.     In correspondence dated May 15, 2018, Creswell requested that Plaintiff perform

duties that took time away from Plaintiff’s duties on which her metrics were supposedly not

being met, and for which she was fired.

       43.     During meetings with Creswell during Plaintiff’s PIP, she always gave Plaintiff

positive feedback, but at the end of the PIP, Creswell told her that didn't mean she thought

Plaintiff was improving.

       44.     Creswell sent Plaintiff a chart purporting to show that Plaintiff had not done work

that she knew she had, and in June 2018 Creswell told Plaintiff to look for the information or be

fired immediately.

       45.     Plaintiff sent Creswell the information and was not fired.

       46.     On or about June 24, 2018, Plaintiff received a 2% merit increase as Program

Coordinator.

       47.     In an email to Plaintiff dated June 27, 2018, Creswell was still penalizing Plaintiff

for needing time to pump breast milk (“this report indicates 14 times that you returned late from

break or lunch.”)

       48.     Creswell extended Plaintiff’s PIP for another 30 days because of this.

       49.     The June 27, 2018 Creswell email to Plaintiff also documents continuing



                                                 6

          Case 2:20-cv-01122-PP Filed 07/22/20 Page 6 of 10 Document 1
problems with the computer system documenting all the work that Plaintiff completed.

        50.     In an email dated July 19, 2018, citing continuing problems with the computer

system documenting all the work that Plaintiff completed, Creswell continued to harass Plaintiff

for returning late from breaks to pump.

        51.     Shortly before Plaintiff was fired, Creswell came under investigation by

Defendant for harassment of employees.

        52.     Defendant’s HR pulled employees, including Plaintiff, into meetings individually

to ask if they had been harassed by Creswell.

        53.     Plaintiff reported to HR that she had been harassed by Creswell because she was

pregnant and breastfeeding, but Defendant took no action to help Plaintiff.

        54.     Creswell called Plaintiff into a meeting with Defendant’s HR at 4 p.m. on July 23,

2018. In the meeting, Defendant told Plaintiff that even though her completions looked good,

Plaintiff was coming back late from breaks (where she was pumping for her baby), and so they

fired her.

        55.     Defendant’s policy says that breast-feeding is a medical condition and is to be

treated as such, but Defendant did not do that or offer Plaintiff medical leave except for her

maternity leave.

        56.     Other coworkers who had the same issues as Plaintiff did but were not pregnant

were treated more favorably, and they were not fired.

        57.     Plaintiff did not receive termination paperwork from Defendant.

        58.     Instead, Defendant offered a severance agreement and told Plaintiff that she

couldn't talk to anyone or go to a lawyer about what had transpired and if she signed the

document, she would receive 2 weeks of pay after termination.



                                                7

             Case 2:20-cv-01122-PP Filed 07/22/20 Page 7 of 10 Document 1
       59.      On or about December 28, 2018, Plaintiff filed an employment discrimination

complaint against Defendant with the Wisconsin Equal Rights Division (“ERD”), designated as

ERD Case No. CR201803413, and cross-filed with the U.S. Equal Employment Opportunity

Commission (“EEOC”) as EEOC Case No. 26G201900335C.

       60.      Plaintiff was issued a Notice of Right to Sue from the EEOC dated May 5, 2020

in EEOC Charge No. 26G201900335C.

       61.      Plaintiff has exhausted all administrative remedies and conditions precedent to

bringing this action.



                  FIRST CLAIM FOR RELIEF – FMLA INTERFERENCE

       62.      Plaintiff realleges and incorporates paragraphs 1-61 of this complaint by

reference.

       63.      By refusing to provide Plaintiff with the appropriate paperwork to request FMLA

leave from work after being notified of her serious health condition, Defendant interfered with

Plaintiff’s rights under the Family and Medical Leave Act of 1993, as amended, 29 U.S.C. §

2601, et seq., in intentional and/or reckless disregard of his federally protected rights.

       64.      As a result of Defendant’s intentional violation of the FMLA, Plaintiff has

suffered damages in the form of lost wages and other employment benefits and insurance.



    SECOND CLAIM FOR RELIEF—TITLE VII PREGNANCY DISCRIMINATION

       65.      Plaintiff realleges and incorporates paragraphs 1-64 of this complaint by

reference.

       66.      Defendant treated Plaintiff less favorably in the terms and conditions of her



                                                  8

             Case 2:20-cv-01122-PP Filed 07/22/20 Page 8 of 10 Document 1
employment and terminated her employment based on sex (pregnancy and maternity), in

intentional violation and in reckless disregard of Plaintiff’s federally protected rights under Title

VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq.

       67.      As a result of Defendant’s intentional violation of Title VII, Plaintiff has suffered

damages in the form of lost wages and other employment benefits, pain and suffering, emotional

distress, damage to her career.



                THIRD CLAIM FOR RELIEF—TITLE VII RETALIATION

       68.      Plaintiff realleges and incorporates paragraphs 1-67 of this complaint by

reference.

       69.      Defendant terminated Plaintiff’s employment in retaliation for Plaintiff’s

complaints of pregnancy and maternity discrimination, in intentional violation and in reckless

disregard of Plaintiff’s federally protected rights under Title VII of the Civil Rights Act of 1964,

as amended, 42 U.S.C. § 2000e et seq.

       70.      As a result of Defendant’s intentional violation of Title VII, Plaintiff has suffered

damages in the form of lost wages and other employment benefits, pain and suffering, emotional

distress, damage to her career.



       WHEREFORE, Plaintiff respectfully requests that this Court:

       1.       Order Defendant to make Plaintiff whole by providing appropriate back pay, front

pay, pre-judgment and post-judgment interest, liquidated damages, and reimbursement for other

benefits and expenses in an amount to be shown at trial;

       2.       Grant to Plaintiff her attorneys’ fees, costs and disbursements as provided by 29



                                                  9

             Case 2:20-cv-01122-PP Filed 07/22/20 Page 9 of 10 Document 1
U.S.C. § 2617(3), 42 U.S.C. § 12205, and all other applicable statutes and provisions;

       3.       Grant to Plaintiff compensatory and punitive damages in the amount to be

determined by a jury of her peers; and

       4.       Grant to Plaintiff whatever other relief this Court deems just and equitable.

            PLAINTIFF DEMANDS A JURY OF 12 AS TO ALL TRIABLE ISSUES.

       Dated this 22nd day of July, 2020.

                                              HEINS EMPLOYMENT LAW PRACTICE LLC
                                              Counsel for the Plaintiff




                                              By:_ s/ Janet L. Heins                _
                                                Janet L. Heins, State Bar No. 1000677

HEINS EMPLOYMENT LAW PRACTICE LLC
200 South Executive Drive, Suite 101
Brookfield, WI 53005
(262) 241-8444 voice
e-mail: jheins@heinslawoffice.com




                                                 10

            Case 2:20-cv-01122-PP Filed 07/22/20 Page 10 of 10 Document 1
